Citation Nr: 0425468	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  02-07 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1993, for the grant of a 100 percent evaluation for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, spouse, and friend


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1981.  
There is an indication that she had prior service from August 
1975 to May 1978, which is not verified.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  A Hearing Officer determined that 
there had been clear and unmistakable error in a February 
1982 rating decision, which had denied service connection for 
a psychiatric disorder, and granted an earlier effective date 
for the award of service connection for post-traumatic stress 
disorder as of May 26, 1981.  The Hearing Officer assigned a 
30 percent evaluation from May 26, 1981, to September 30, 
1993, and assigned a 100 percent evaluation as of October 1, 
1993.  The veteran contends that the 100 percent evaluation 
should go back to May 26, 1981.

In February 2004, the veteran, her spouse, and a friend 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In hearing testimony in March 1997 and on VA examination in 
June 1997 the veteran reported having been hospitalized 
following an overdose of Valium in 1992 at Corona Community 
Hospital.  These records are not in the claims file and are 
relevant to the veteran's claim for an earlier effective date 
for the grant of the 100 percent evaluation for post-
traumatic stress disorder.  Therefore, the Board finds that a 
remand is necessary to attempt to obtain these records.

Additionally, Section 5103(a), title 38, U.S. Code, as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA), 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

The Board is aware that the veteran was issued a VCAA letter 
in October 2001; however, the Board finds that it did not 
meet the requirements of the statute and regulation.  See id.  
Specifically, in the letter, the RO stated that the VCAA 
required VA to explain to the veteran what information or 
evidence it needed to grant the benefit that the veteran was 
seeking.  There is nothing in that letter that informed the 
veteran of the evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim for an 
earlier effective date for the grant of a 100 percent 
evaluation for post-traumatic stress disorder.  Additionally, 
the letter was not clear as to the burden on each party in 
obtaining and submitting evidence in connection with the 
claim.  

Therefore, the veteran has not been provided with the 
evidence necessary to substantiate her claim for entitlement 
to an effective date earlier than October 1, 1993, for the 
grant of a 100 percent evaluation for post-traumatic stress 
disorder and, in the same document, which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf in 
connection with this claim.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); see generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the veteran 
has not been requested to provide any evidence in her 
possession that pertains to the claim.  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying her and her representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for entitlement to 
an effective date earlier than October 1, 
1993, for the grant of a 100 percent 
evaluation for post-traumatic stress 
disorder and which information and 
evidence VA would attempt to obtain on 
her behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in her possession that pertains 
to the claim and to inform VA of any 
outstanding treatment records, whether VA 
or private, dated prior to 1993, that 
pertain to her service-connected post-
traumatic stress disorder. 

2.  Attempt to obtain the 1992 records of 
the veteran's treatment from Corona 
Community Hospital.

3.  Readjudicate the claim for 
entitlement to an effective date earlier 
than October 1, 1993, for the grant of a 
100 percent evaluation.  If the claim 
remains denied, the veteran and her 
representative should be furnished with a 
supplemental statement of the case, which 
includes the criteria in effect prior to 
1993 for evaluations in excess of 
30 percent for post-traumatic stress 
disorder.

4.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



_____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


